EXHIBIT 10.72
 
AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT (this "Agreement"), dated and effective as of September
22, 2014 (the "Effective Date"), is executed by and between Redwood Management,
LLC, a limited liability company organized and existing under the laws of the
State of Florida ("Redwood"), and Sanomedics International Holdings, Inc., a
Delaware corporation, Thermomedics, Inc., a Florida corporation, Anovent, Inc.,
a Florida corporation and Prime Time Medical, Inc., a Florida Corporation
(collectively the "Company")
 
RECITALS
 
WHEREAS, on or about September 22, 2014, Redwood entered into that certain Debt
Purchase Agreement (the "Debt Purchase Agreement") by and between Redwood, as
purchaser, and TCA Global Credit Master Fund, LP, a limited partnership
organized and existing under the laws of the Cayman Islands, as seller ("TCA"),
pursuant to which Redwood acquired the rights to certain debt, including rights
to conversion, evidenced by that certain Replacement Revolving Note A (the
"Note") issued by the Company in favor of TCA on September 22, 2014 (the
"Debt"), which replaced and superseded a portion of the original Revolving
Convertible Promissory Note issued by the Company in favor of TCA on December
31, 2013 and effective as of January 9, 2014;
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Obligations Owing. The Company hereby acknowledges and confirms that the Debt
remains outstanding and is valid, due and owing. The Company ratifies and
confirms the validity of that certain Debt Purchase Agreement, including the
rights to shares of common stock, par value $0.001 per share, of the Company
(the "Common Stock") and conversion rights of TCA transferred to Redwood.
 
2. Amendment. The Company and Redwood hereby amend the Note as follows (with
reference to Rule 144 promulgated under the Securities Act of 1933, as amended
(the "Securities Act"), the parties acknowledge that the amendment hereby is
made without any additional consideration applicable):
 
(a) Payment. The Company promises to pay to Redwood One Hundred Seventeen
Thousand Seventy Four Dollars and 91/100 United States Dollars (US$117,074.91)
(the "Principal") plus twelve percent (12%) per annum (the "Interest"), on
September 21, 2015 (the "Maturity Date"), or earlier if required hereby under
the terms of the Note.
 
(b) Prepayment. Prior to the Maturity Date, upon seven (7) days written notice
to Redwood and provided that an Event of Default has not occurred or is
continuing, the Company may prepay the lesser of (i) any portion of the
principal and accrued interest outstanding in an amount equal to one hundred
thirty five percent (135%) of such amount of principal and accrued interest due
and owing at such time or (ii) the maximum amount of principal and accrued
interest allowable pursuant to applicable law.

 
1

--------------------------------------------------------------------------------

 
 
(c) Event of Default. "Event of Default," wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 

 
1.  
any default in the payment of principal or interest as and when the same shall
become due and payable (whether on a Conversion Date (as defined below) or the
Maturity Date or upon acceleration or otherwise;

 
2.  
the Company or any of its subsidiaries or affiliates shall commence, or there
shall be commenced against any of them, a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of five (5)
Business Days (as defined below); or the Company or any subsidiary thereof makes
a general assignment for the benefit of creditors; or the Company shall fail to
pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or the Company or any subsidiary thereof
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of any debt or the Company or any subsidiary thereof
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing or any corporate or other action is
taken by the Company or any subsidiary thereof for the purpose of effecting any
of the foregoing or adverse to the Note. For the purposes of the Note, "Business
Day" shall mean any day except Saturday, Sunday and any day which shall be a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day;

 
3.  
the Company shall fail to timely file all reports required to be filed with the
United States Securities and Exchange Commission (the "SEC") pursuant to Section
13 or 15(d) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act"), or otherwise required by the Exchange Act, or cease to be
subject to the reporting requirements of the Exchange Act, or as required to be
deemed a current public company as to disclosure including on any exchange or
over the counter trading medium and or the Company is in, or accused of, being
in violation of any law or regulation by written demand, court proceeding or
otherwise;

 
4.  
the material breach of any promise or representation in this Agreement or the
Note and or any related representation or agreement made by the Company and or
any of its officers to Redwood, which shall include, without limitation, the
failure to deliver shares of Common Stock due to Redwood upon a conversion
within three (3) Business Days from the date of conversion or sooner, which
delivery must be otherwise made per reasonable specifications of Redwood (e.g.
to brokerage firm account);

 
 
2

--------------------------------------------------------------------------------

 
 
5.  
The Company or any subsidiary of the Company shall default in any of its
obligations under any debenture, mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of the Company or any subsidiary of the Company in an amount
exceeding $25,000, whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 
6.  
Any cessation of operations by the Company or if the Company discloses it is
unable to pay its debts as such debts become due, provided, however, that any
disclosure of the Company's ability to continue as a "going concern" shall not
be an admission that the Company is unable pay its debts as they become due;

 
7.  
The failure by the Company to maintain any and all assets which are necessary to
conduct its business (whether now or in the future);

 
8.  
The restatement of any financial statements filed by the Company with the SEC
for any date or period from two years prior to the date of this Agreement and
until all amounts due to Redwood is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statements, have
constituted a material adverse effect on the rights of Redwood with respect to
the Note, this Agreement or the Debt Purchase Agreement; or

 
9.  
The Depository Trust Company ("DTC") places a "chill" on the deposit of
additional securities of the Company with DTC.

 
10.  
The Company fails to maintain it's listing on the OTCQB.

 
11.  
The Company effectuates a reverse split of its Common Stock without giving
Redwood 30 day's prior written notice.

 
(d) Remedies. If the Company fails to perform hereunder by delivering shares of
Common Stock or paying Principal and/or Interest within three (3) Business Days
of said being due, the Company shall pay, for the first thirty (30) calendar
days from the due date of said performance or payment, an amount equal to $1,000
per day, in cash, per day, payable immediately, as a reasonable late fee (the
"Late Fee"). Such Late Fee shall be in addition to any other damages and
reasonable attorney fees and costs payable, to cover, on a non-accountable
basis, the time, expense, efforts and or distress of Redwood causing Redwood to
focus its management, advisors, and counselors on the matter of the Company
failing to honor its written obligations, and said figure is deemed a reasonable
liquidated damages provision and is not an election of remedy and is
non-exclusive thereby allowing Redwood to pursue any and all rights and remedies
set forth in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
If any Event of Default occurs and is continuing, Principal, plus Interest and
Late Fees and other amounts owing in respect thereof, shall become immediately
due and payable in cash, provided, however, Redwood may elect any part thereof
to be paid in shares of Common Stock as part of any conversion hereunder in
which case such shares of Common Stock shall be due. The Default Conversion
Price will equal 50% of the VWAP for the 10 trading days prior to conversion.
 
Redwood is not required to provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and Redwood shall be
permitted to, immediately and without expiration of any grace period, enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Redwood only in writing at any time prior to payment hereunder and
Redwood shall have all rights and elections it is entitled to hereunder and or
under law. Unless otherwise noted expressly herein in writing, no grace period
applies.
 
(e) Conversion. At any time until both the Principal and Interest is paid in
full and all conversions have been honored by the Company and the Note is no
longer outstanding, the Principal and Interest, shall be convertible into shares
of Common Stock of the Company at the lesser of (i) sixty two and one half
percent (62.5%) of the lowest traded volume weighted average price ("VWAP") in
the five (5) trading days prior to conversion or (ii) at a fixed price equal to
a ten percent (10%) premium on the VWAP on the day prior to the Execution Date
(the "Set Price"). Redwood shall effect conversions by delivering to the Company
the form of Notice of Conversion attached hereto as Exhibit C (a "Notice of
Conversion"), specifying the date on which such conversion is to be effected (a
"Conversion Date") and shall require the shares of Common Stock to be delivered
by the Company within three (3) Business Days. If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is provided hereunder. To effect conversions
hereunder, Redwood shall not be required to otherwise physically surrender
anything to the Company. If the Company does not request, from its transfer
agent, the issuance of the shares underlying the Note after receipt of a Notice
of Conversion within three (3) Business Days following the date of Notice of
Conversion, or fails to timely deliver the shares of Common Stock per the
instructions of Redwood, within three (3) Business Days, free and clear of all
legends and in legal free trading form, the Company shall be responsible to
immediately reimburse Redwood for any differential in the value of the converted
shares of Common Stock between the value of the closing price on the date the
shares of Common Stock should have been delivered and the date the shares of
Common Stock are delivered. Redwood and any assignee, by acceptance of the Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of the Note, the unpaid and unconverted
Principal may be less than the amount stated on the face hereof. The parties
hereby agree that the Company shall reimburse Redwood for all legal costs
associated with the issuance of an opinion(s) of counsel to the Transfer Agent
and other costs, expenses and liabilities incurred in connection with the
conversion and issuance of the shares of Common Stock. When possible, the
Company must pay these fees directly, otherwise the Company must make immediate
payment for reimbursement to Redwood for all fees and expenses immediately upon
written notice by Redwood or the submission of an invoice by Redwood. In
addition, if the Company fails to timely (within three (3) Business Days),
deliver the shares of Common Stock per the instructions of Redwood, free and
clear of all legends and in legal free trading form, the Company shall allow
Redwood to add two (2) days to the look back (the mechanism used to obtain the
conversion price along with discount) for each day the Company fails to timely
(within three (3) Business Days)) deliver shares of Common Stock, on the next
two (2) conversions. If an Event of Default shall occur, the conversion price
shall be reduced without any action on the part of Redwood, to fifty percent
(50%) of the VWAP for the ten trading days immediately prior to conversion.
 
 
4

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein contained, Redwood may not
convert under the Note to the extent such conversion would result in Redwood,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules promulgated
thereunder) in excess of 4.99% of the then issued and outstanding shares of
Common Stock, including shares issuable upon such conversion and held by Redwood
after application of this section. The provisions of this section may be waived
by Redwood, in whole or part, upon sixty-one (61) days prior written notice. Any
successor to Redwood shall be unaffected by any such waiver.
 
(f) Authorized Shares. The Company covenants that during the period the
conversion right exists, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion
under the Note. The Company is required at all times to have authorized and
reserved five times the number of shares that is actually issuable upon full
conversion (based on the lowest conversion price in effect from time to time)
(the "Reserved Amount"). The Reserved Amount shall be increased from time to
time in accordance with the Company's obligations pursuant to the Note. The
Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Company (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion under the Note, and (ii) agrees that its execute
of the Note and this Agreement shall constitute full authority to its officers
and agents who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock in
accordance with the terms and conditions of this Agreement. If, at any time the
Company does not maintain the Reserved Amount it will be considered an Event of
Default.
 
(g) Adjustments.
 
1. If the Company, at any time while the Note is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions on shares of
its common stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to the Note, including as
interest thereon), (B) subdivide outstanding shares of Common Stock into a
larger number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Set Price shall be either (i) as agreed in writing by
Redwood in its discretion or if not agreed to by Redwood or reasonably objected
to by the Company in writing to Redwood promptly before any such corporate
change, (ii) be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stock as to such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification. Whenever the Set Price is adjusted as noted
above in this paragraph the Company shall promptly, within one (1) Business Day,
deliver to Redwood a notice setting forth the Set Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
 
 
5

--------------------------------------------------------------------------------

 
 
2. If, at any time while the Note is outstanding: (A) the Company effects any
merger or consolidation of the Company with or into another Person (as defined
below), (B) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which Redwood is permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
its Common Stock or any compulsory share exchange pursuant to which its Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then Redwood may
declare the Note in default or, if it elects in writing to the Company, upon any
subsequent conversion, Redwood shall have the right to receive, for each
underlying share that would have been issuable upon such conversion absent such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, converted one share of Common Stock of the Company (the "Alternate
Consideration"). For purposes of any such conversion, the determination of the
Set Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock of the Company in such Fundamental Transaction, and
the Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner, but only if consented to in writing by Redwood, reflecting
the relative value of any different components of the Alternate Consideration.
If shareholders of the Company's Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
Redwood shall be given the same choice as to the Alternate Consideration it
receives upon any conversion permitted under the Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to Redwood a new agreement consistent with the foregoing provisions
and evidencing Redwood's right to convert under such agreement into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is affected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that the Note (or any such replacement security) will be similarly adjusted upon
any subsequent transaction analogous to a Fundamental Transaction. If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of Redwood delivered before the 90th calendar
day after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase the Note from Redwood for a purchase price,
payable in cash within ten (10) business days of such request, equal to the less
of (i) 125% or (ii) the maximum amount permitted by law, of the remaining
unconverted Principal on the date of such request, plus all accrued and unpaid
Interest thereon, plus all other accrued and unpaid amounts due hereunder. For
purposes of the Note and this Agreement, "Person" shall mean a corporation, an
association, a partnership, organization, a business, an individual, a
government or political subdivision thereof or a governmental agency.
 
(h)Indebtedness. So long as any portion of the Debt is outstanding, the Company
shall not and shall not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any new
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Note without the prior consent of Redwood. All consents of required of Redwood
pursuant to the Note shall be in the sole and absolute discretion of Redwood.
 
 
6

--------------------------------------------------------------------------------

 
 
(i) Usury. If it shall be found by court that the Interest or other amount
deemed interest due or aggregated hereunder violates applicable laws governing
usury, the amount shall automatically be lowered to equal the maximum permitted
under law. The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the principal of or interest on the Note as contemplated herein, or otherwise
not honor the Note, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to Redwood, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
3. Representations of Redwood. Redwood represents to the Company and the Company
confirms such representation, as follows:
 
(a) Affiliate Status. To the best of its knowledge, Redwood is not an affiliate,
now or upon execution of this Agreement, and relies upon the representations
made by the Company's officers and directors, in such regard. By execution of
this Agreement, the Company hereby represents that Redwood is not and will not
be, upon execution of this Agreement, an affiliate of the Company and the
Company hereby acknowledges that Redwood has executed this Agreement solely on
the reliance of such representation; and
 
(b) Accredited Investor Status. Redwood is an "accredited investor" as that term
is defined in Rule 501(a) of Regulation D (an "Accredited Investor").
 
4. Other Concerns. Redwood has no responsibility for any action or inaction by
the Company. The parties recognize and acknowledge that they have entered into a
confidential relationship as to this Agreement, subject to the requirements of
law to the contrary, and the parties have negotiated and entered into this
Agreement in good faith and without any duress. Company has, notwithstanding
anything, obtained counsel of its own choosing on the legality of the subject
including the issuance of the shares of Common Stock hereby without legend or
restriction. The Company hereby indemnifies and holds harmless Redwood and its
affiliates, including the counselors and advisors of Redwood, for any breach of
any provision or representation by Company herein.
 
 
7

--------------------------------------------------------------------------------

 
 
5. Miscellaneous.
 
(a) Gender. Wherever the context shall require, all words herein in the
masculine gender shall be deemed to include the feminine or neuter gender, all
singular words shall include the plural, and all plural shall include the
singular.
 
(b) Severability. If any provision hereof is deemed unenforceable by a court of
competent jurisdiction, the remainder of this Agreement, and the application of
such provision in other circumstances shall not be affected thereby.
 
(c) Further Cooperation. From and after the Effective Date, each of the parties
hereto agrees to execute whatever additional documentation or instruments as are
necessary to carry out the intent and purposes of this Agreement or to comply
with any law; provided, however, Redwood shall not be required to execute any
additional documents or perform any additional acts in order for Redwood to
obtain and dispose of the shares of Common Stock.
 
(d) Waiver. No waiver of any provision of this Agreement shall be valid unless
in writing and signed by the waiving party. The failure of any party at any time
to insist upon strict performance of any condition, promise, agreement or
understanding set forth herein, shall not be construed as a waiver or
relinquishment of any other condition, promise, agreement or understanding set
forth herein or of the right to insist upon strict performance of such waived
condition, promise, agreement or understanding at any other time.
 
(e) Expenses. Except as otherwise provided herein, or agreed in writing, each
party hereto shall bear all expenses incurred by each such party in connection
with this Agreement and in the consummation of the transactions contemplated
hereby and in preparation thereof. In the event Redwood shall refer this
Agreement to an attorney for collection in the Event of Default, the Company
hereby agrees to pay any and all reasonable costs and expenses incurred in
attempting or effecting collection hereunder or enforcement of the terms of this
Agreement, including, but not limited to, reasonable attorney's fees, whether or
not suit is instituted.
 
(f) Amendment. This Agreement may only be amended or modified at any time, and
from time to time, in writing, executed by the parties hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
(g) Notices. Any notice, communication, request, reply or advice (hereinafter
severally and collectively called "Notice") in this Agreement provided or
permitted to be given, may be made or be served by delivering same by overnight
mail or by delivering the same by a hand-delivery service, such Notice shall be
deemed given when so delivered or sooner as stated within this Agreement. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, (ii) the date after
the date of transmission, if such notice or communication is delivered via
facsimile, (iii) the first Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given. The addresses for such
communications shall be:
 
If to the Company, to:
Sanomedics International Holdings, Inc.
444 Brickell Avenue, Suite 415 Miami, FL 33131
Attention: David C. Langle,                
     
If to Redwood:
 
Redwood Management, LLC
16850 Collins Avenue, Suite #112-341
Sunny Isles Beach, Florida 33160
Attn: Gary Rogers
Facsimile: [__________________]
 

 
(h) Captions. Captions herein are for the convenience of the parties and shall
not affect the interpretation of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and this Agreement may be
executed by fax. If this Agreement shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver another original of this
Agreement.
 
(j) Assignment. This Agreement is not assignable without the written consent of
the parties, provided, however, Redwood has the right to assign the obligations,
this Note, this Agreement, and the shares of Common Stock owed to it under the
Note as it may determine in its sole absolute discretion without the consent of
the Company.
 
(k) Parties in Interest and Affiliates. Provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties,
their heirs, executors, administrators, other permitted successors and assigns,
if any. Nothing contained in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns. For this Agreement, affiliated or affiliate, either word being
capitalized or not herein, shall mean controlling, controlled by or under direct
or indirect common control with such person and includes shareholders, officers,
directors, advisors, employees, attorneys, accountants, auditors, subsidiaries,
parent companies, related companies and founders, to broadly defined, to be
interpreted to protect Redwood, beyond just persons and firms customarily
considered affiliated under Federal securities laws and regulations.
 
Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties on the subject matter hereof and supersedes all
prior recent settlement discussions and verbal agreements and understandings,
provided, however, this Agreement does not change or eliminate the terms of
financial and related obligations to Redwood per past agreements and instruments
except as strictly modified in writing above.
 
(m) Construction and Miscellaneous. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of or in the federal courts located in Broward
County, Florida. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The parties hereby waive trial by jury. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any related agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. No failure or delay on the part of
Redwood in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. The obligations to Redwood and this Agreement cannot
be set off against any real or alleged claim against Redwood.
 
 
10

--------------------------------------------------------------------------------

 
 
(n) Cooperation and Representations. The parties hereto agree to cooperate with
one another in respect of this Agreement, including reviewing and executing any
document necessary for the performance of this Agreement, to comply with law or
as reasonably requested by any party hereto, or legal counsel to any party
hereto. Representations of the Company shall survive the signing and closing of
this Agreement.
 
(o) Independent Legal Counsel. The parties hereto agree that (i) each has
retained independent legal counsel in connection with the preparation and of
this Agreement, (ii) each has been advised of the importance of retaining legal
counsel, and (iii) by the execution of this Agreement, each has retained or
waived retaining counsel except as otherwise stated above.
 
(p) Rights and Remedies. The Company agrees that all of the rights and remedies
of Redwood hereto whether established hereby or by any other agreements,
instruments or documents or by law shall be cumulative and may be exercised
singly or concurrently. Redwood further waives the right to any notice and
hearing prior to the execution, levy, attachment or other type of enforcement of
any judgment obtained hereunder. Company shall reflect the obligation of this
Agreement in all financial statements and related disclosures.
 
(q) Debt Obligation. Except as expressly provided herein, no provision of this
Agreement shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the Principal plus Interest and any and all liquidated
damages at the time, place, and rate, and in the coin or currency, herein
prescribed. This Agreement is a direct debt obligation of the Company. This
Agreement ranks pari passu on most favored terms to benefit Redwood with all
other related agreements now or hereafter issued under the terms set forth
herein but shall be treated superior to all other obligations of the Company. As
long as this Agreement is outstanding, the Company shall not and shall cause it
subsidiaries not to, without the consent of Redwood, (a) amend its certificate
of incorporation, bylaws or other charter documents so as to adversely affect
any rights of Redwood; (b) repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of shares of Common Stock or
other equity securities; or (c) enter into any agreement with respect to any of
the foregoing.
 
[signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Redwood have executed this Agreement as of
the Effective Date.
 

REDWOOD MANAGEMENT, LLC         By:  /s/ Garry Rogers   Name:
Garry Rogers
  Title:
President
        SANOMEDICS INTERNATIONAL HOLDINGS, INC.       By: /s/ Keith Houlihan  
Name: Keith Houlihan   Title: President         THERMOMEDICS, INC.        
By:
/s/ Keith Houlihan   Name: Keith Houlihan   Title: President         ANOVENT,
INC.         By: /s/ Keith Houlihan   Name: Keith Houlihan   Title: President  
      PRIME TIME MEDICAL, INC.        
By:
/s/ Keith Houlihan   Name: Keith Houlihan   Title:
President
 

 
 
12

--------------------------------------------------------------------------------